Exhibit 3.1 Entity #: 4070187 Date Filed: 11/29/2011 Carol Aichele Secretary of the Commonwealth PENNSYLVANIA DEPARTMENT OF STATE CORPORATION BUREAU Certificate of Limited Partnership (15 Pa.C.S. § 8511) Fee: $125 Commonwealth of Pennsylvania Certificate of Limited Partnership 2 Page(s) T1133411045 Corporation Service Company 995910-005 Document will be returned to the name and address you enter to the left. ⇐ In compliance with the requirements of 15 Pa.C.S. § 8511 (relating to certificate of limited partnership), the undersigned, desiring to form a limited partnership, hereby certifies that: 1. The name of the limited partnership (may contain the word “company”, or “limited” or “limited partnership” or any abbreviation): Commonwealth Income & Growth Fund 8, LP 2. The (a) address of the limited partnership’s initial registered office in this Commonwealth or (b) name of its commercial registered office provider and the county of venue is: (a) Number and Street City State Zip County 2 Christy Drive, Suite 200 Chadds Ford PA Delaware (b) Name of Commercial Registered Office Provider County c/o: 3. The name and business address of each general partner of the partnership is: Name Address Commonwealth Income & Growth Fund, Inc. 2 Christy Drive, Chadds Ford, PA 19317 DSCB:15-8511-2 4. Check, and if appropriate complete, one of the following: XThe formation of the limited partnership shall be effective upon filing this Certificate of LimitedPartnership in the Department of State. The formation of the limited partnership shall be effective on: at . DateHour 5. The specified effective date, if any is: monthdateyearhour, if any IN TESTIMONY WHEREOF, the undersigned general partner(s) of the limited partnership has (have) executed this Certificate of Limited Partnership this 28th day of November, 2011. /s/ Richard G. Devlin, VP of General Partner Signature
